Case 2:21-cv-01272-JMA-ARL Document 8-1 Filed 07/14/21 Page 1 of 4 PageID #: 45




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
JOSEPH MONTALDO,
                                             Plaintiff,
                                                                          Rule 26(f) Report
                 -against-                                                CV 21-1272 (JMA)(ARL)

THE COUNTY OF SUFFOLK.,
                                             Defendant.
--------------------------------------------------------------X

       Pursuant to Federal Rule of Civil Procedure 26(f), a meeting was held on                    and
was attended by:

                           , counsel for plaintiff(s)

                           , counsel for defendant(s).

 Counsel represent that, during the meeting, they engaged in a meaningful attempt to meet
 and confer on the matters outlined below.


 1.       INITIAL DISCLOSURES
          Have the parties agreed to make initial disclosures?
                  Yes              No                  The proceeding is exempt under Rule
          26(a)(1)(B).

          If yes, such initial disclosures shall be made by                               .

 2.       VENUE AND JURISDICTION
          Are there any contested issues related to venue or jurisdiction?
                           Yes                   No
          If yes, describe the issue:


          If yes, the parties agree that any motion related to venue or jurisdiction shall be filed by
                            .

 3.       PARTIES AND PLEADINGS
          a. The parties agree that any motion or stipulation to amend the pleadings or to
             join additional parties shall be filed by                               .
          b. If the case is a class action, the parties agree that the motion for class certification
             shall be filed by                        .
Case 2:21-cv-01272-JMA-ARL Document 8-1 Filed 07/14/21 Page 2 of 4 PageID #: 46




 4.       MOTIONS
          Are there any pending motion(s)?       Yes              No

          If yes, indicate which party filed the motion(s), and identify the motion(s) by name
          and docket number:


 5.       ISSUES
          Jointly provide a brief description of case, including causes of action set forth in
          thecomplaint, and indicate whether there is a jury demand:



 6.       DISCOVERY PROCEDURES
          a. The parties agree that all fact discovery shall be completed by                   . The
             parties agree to schedule their discovery in such a way as to require all responses
             to discovery to be served prior to the cut-off date, and to file any motions relating
             to discovery within the discovery period unless it is impossible or impractical to do
             so. If, after having met and conferred, the parties are unable to reach an agreement
             on any matter related to discovery, they may seek the Court’s assistance by letter motion
             pursuant to Local Rule 37.3 and in accordance with Judge Lindsay’s Individual Rules.
          b. Do the parties anticipate the production of ESI?              Yes              No
             If yes, describe the protocol for such production:



          c. Do the parties intend to seek a confidentiality order or claw back agreement? 1
             If yes, such order or agreement shall be filed with the Court by                    .

 7.       DISPOSITIVE MOTIONS
          Any party planning on making a dispositive motion must take the first step in the
          motion process by              .

 8.       EXPERT TESTIMONY
          a. Primary expert reports must be produced by                            .
          b. Rebuttal expert reports must be produced by                               .
          c. All expert discovery shall be completed by                                 .


 9.       SETTLEMENT
          Plaintiff(s) will a make a settlement demand by                    .

          Defendant(s) will respond by                   .

      1
          See attachment A.

                                                         2
Case 2:21-cv-01272-JMA-ARL Document 8-1 Filed 07/14/21 Page 3 of 4 PageID #: 47




          The parties agree to make a good faith effort to settle this case. The parties understand
          that this case will be referred to an attorney mediator, or to the Magistrate Judge, for a
          settlement conference. The Court refers cases to settlement throughout the year.

          In order for the conference to be meaningful, the parties agree to complete all discovery
          that may affect their ability to evaluate this case prior to the settlement conference. The
          parties understand that they will be expected to comply fully with the settlement
          conference orders which require, inter alia, that settlement demands and offers be
          exchanged prior to the conference and that principals of the parties attend the
          conference.

 10.      RULE 16 PRETRIAL CONFERENCE
          Upon receipt of this Form the court will schedule a Rule 16 conference by telephone.


 11.      CONSENT TO MAGISTRATE JUDGE
          Do the parties consent to Magistrate Judge jurisdiction pursuant to 28 U.S.C. § 636(c)
                          Yes             No

 12.      OTHER MATTERS
          Indicate any other matters for the Court’s consideration:


 Dated:

                                       [To be signed by Counsel]




                                                        3
Case 2:21-cv-01272-JMA-ARL Document 8-1 Filed 07/14/21 Page 4 of 4 PageID #: 48
